
	
		I
		112th CONGRESS
		1st Session
		H. R. 3458
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Schock (for
			 himself, Mrs. McMorris Rodgers,
			 Mr. Huizenga of Michigan,
			 Mr. Rehberg, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  the eligibility of eligible professionals practicing in rural health clinics
		  for electronic health records and quality improvement incentives under
		  Medicare.
	
	
		1.Extension of Medicare EHR
			 incentives to eligible professionals practicing in rural health
			 clinicsSection 1848(o)(5)(A)
			 of the Social Security Act (42 U.S.C. 1395w(o)(5)(A)) is amended by inserting
			 before the period at the end the following: and, with respect to payment
			 years after 2011, includes rural health clinic services (as defined in section
			 1861(aa)(1)) furnished by an eligible professional.
		2.Extension of
			 Medicare eRx and quality reporting incentives to rural health
			 clinicsSection 1848(m)(6)(A)
			 of the Social Security Act (42 U.S.C. 1395w(m)(6)(A)) is amended by inserting
			 before the period at the end the following: except that the term
			 covered professional services shall, with respect to reporting
			 periods for 2012 or a subsequent year, include rural health clinic services (as
			 defined in section 1861(aa)(1)) furnished by an eligible professional.
		
